EXHIBIT 10.20
CEO
INCENTIVE PROGRAM — FISCAL 2010

     
Participants:
  All Chief Executive Officers (CEOs).
 
   
Target Incentive:
  Incentive is equal to 125% of base salary at 100% achievement of performance
criteria. A maximum incentive of 200% of base salary can be achieved.
 
   
Performance Criteria:
  Appendix A details the schedule of incentive attainment and plan goals based
on actual performance versus plan performance. The plan performance is based on
the financial plan approved by the Board of Directors at the July 2009 Board
Meeting.
 
   
Payment:
  Incentive payment for fiscal year 2010 will be made in July 2010 following
approval by the Board of Directors. The CEO must be active in their role and a
Paychex employee at the end of the applicable fiscal year to be eligible for the
annual bonus, except as noted under the Partial Year section below.
 
   
Partial Year:
  CEOs appointed during the fiscal year will be eligible for a bonus award based
on a partial year formula calculation. The calculated amount is subject to
adjustment by the Plan Administrators and must be reviewed with the Board of
Directors to determine if the payment is fair.
 
   
 
  CEOs who terminate employment with Paychex, or whose employment is terminated
by Paychex (except for death or long term disability) at any time during the
plan year will not be entitled to a bonus.
 
   
 
  A CEO (or their beneficiaries or legal representatives) who dies or is on
long-term disability is eligible for a bonus award based on a partial year
formula calculation. The calculated amount is subject to adjustment by the Plan
Administrators and must be reviewed by the Board of Directors to determine if
the payment is fair.
 
   
Plan Administration:
  The incentive plan will be administered and interpreted by the Governance and
Compensation Committee, as approved by the Board of Directors. There are no
deviations from plan criteria unless specifically agreed to in writing by the
Board of Directors, as recommended by the Plan Administrator. The plan may be
amended, suspended or terminated at any time.
 
   
 
  This does not constitute a contract of or for employment of any specific
duration. Paychex abides by the principle of employment-at-will, which permits
the company or the employee to terminate the employment relationship with or
without notice, with or without cause, at any time.

 